DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Response to Amendment
	The amendment filed 10/22/2021 is entered and fully considered.
Response to Arguments
	Applicant amended claim 1 in an attempt to show unexpected results using data from Fig. 15. The data is reproduced in Table 1 of the response in more legible form but some of the data did not make it to the new table. The data not reproduced appears to be the examples with a missing initial resistance. However, the initial resistance is expected to be identical or nearly identical to the other initial resistance values for each example set and can be included in the consideration. Therefore, all the data from fig. 15 is considered below. The amendment limits the voltage and pulse duration for the annealing step. 
	Regarding the first range of up to 540V and a pulse length of 100µs to 2,000µs:
	The evidence provided in examples 1kW-9, 1.5kW-5, 1.5kW-6, 1.5kW-7, 1.5kW-6, and 2kW-5 each show a drop in resistance from the flash annealing process at “up to 540V”. In addition, 2kW-5 does not provide the initial resistance but can be inferred to also show a drop in resistance based upon the other data. However, the lowest voltage provided is 500V. Accordingly, the evidence is not commensurate with the scope of the claim which includes voltages below 500V. In addition, the claimed range of pulse length is 100µs to 2,000µs but the evidence provided does not provide any pulse length 
	Regarding the second range of greater than 540V and less than 600V and a pulse length of 100µs to 1,000µs:
	The evidence provided in example 1kW-8 shows a drop in resistance from the flash annealing process at “greater than 540V and less than 600V” (less than 600V excludes example Nom-4).  In addition, 1.5kW-4 and 2kW-4 do not provide the initial resistance but can be inferred to also show a drop in resistance based upon the other data. Therefore, the evidence provided shows voltages of 580V and 570V. However, the only pulse duration shown is 1,000µs when the claimed pulse duration is from 100µs to 1,000µs. The evidence is again not commensurate with the scope of the claims.
	Regarding the third range of at least 600V and less than 650V and a pulse length of 100µs to 500µs:
	The evidence provided in examples 1kW-5, 1.5kW-2, 1.5kW-3, 2kW-1, 2kW-2, Nom-2, Nom-3 and Nom-5 each show a drop in resistance from the flash annealing process at “at least 600V and less than 650V” (less than 650V excludes examples SG460 1kW-1, 1.5kW-1, 2kW-3 and Nom-1). In addition, Nom-3 does not provide the initial resistance but can be inferred to also show a drop in resistance based upon the other data. 
	Examples 1kW-6, 1kW-7 are excluded because although the voltage falls within the claimed range the pulse duration is outside the range.

Regarding the fourth range of at least 650V and less than 700V and a pulse length of 100µs to 400µs:
The evidence provided in example 2kW-7 show a drop in resistance from the flash annealing process at “at least 650V and less than 700V” (less than 700V excludes examples 1kW-2 and 2kW-6). In addition, 2kW-8 and 2kW-9 do not provide the initial resistance but can be inferred to also show a drop in resistance based upon the other data. 
Examples SG460 1kW-1, 1kW-3, 1kW-4, 1.5kW-1, 2kW-3 and Nom-1 are excluded because although the voltage falls within the claimed range the pulse duration is outside the range.
In sum, the examples show voltages at 670V, 680V and 690V. The voltages used in the evidence are not commensurate in scope which includes voltages of as low as 650V. In addition, the only pulse durations used in those examples is 400µs which is not commensurate with the scope of the claim that includes 100-400µs.
Regarding the fifth range of at least 700V and less than 750V and a pulse length of 100µs to 300µs:
The evidence provided in examples 2kW-10, 2kW-11, and 2kW-12 show a drop in resistance from the flash annealing process at “at least 700V and less than 750V”.

In sum, the examples show voltages at 710V, 720V and 730V. The voltages used in the evidence are not commensurate in scope which includes voltages of 700V-750V. In addition, the only pulse duration used in those examples is 300µs which is not commensurate with the scope of the claims which includes 100-300µs.
In addition, while looking over the evidence the examiner notes that examples SG4601kW-1, 1.5kW-1, 2kW-3 and Nom-1 each use the same voltage and duration. However, only 1.5kW-1 resulted in a damaged layer after annealing. Accordingly, there may be another factor other than voltage and duration that results in the lowered resistance.
	 Claim Rejections - 35 USC § 103
The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.
Claims 1-7, 9-11 and 13-16 are rejected under 35 U.S.C. 103 as being unpatentable over CANOVA et al. (US 2016/0229741) in view of TEETERS et al. (US 2014/0106232) and KIMURA et al. (US 2018/0067373).
Regarding claim 1,
	CANOVA teaches a method of making a glass substrate coated with a transparent conductive oxide abstract. The transparent conductive oxide is preferably indium tin oxide [0020] (tin oxide doped with indium) in addition to other oxides [0045]. The same indium tin oxide in addition to other oxides are used in applicant’s disclosure [0042]. CANOVA further teaches performing a heat treatment step of the deposited [0061]. The heat treatment includes radiation from a flash lamp [0063]. The lamp can be a xenon lamp [0065] which is the same lamp disclosed in applicant’s disclosure [0036] and is therefore considered a non-coherent light within the visible spectrum including light the wavelength at which the layer has an absorption coefficient of at least 1,000 cm-1. 
CANOVA teaches the conductive oxide is also deposited by vacuum evaporation [0105] but does not expressly teach a vacuum sputtering deposition used by applicant [0041]. However, TEETERS teaches that when forming a tin oxide (similar to the indium doped tin oxide in CANOVA) it is known to deposit by RF-magnetron sputtering [0055]. The reference further teaches flushing a chamber with argon and drawing the chamber to 0.01 mbar vacuum [0055]. At the time of filing the invention it would have been prima facie obvious to one of ordinary skill in the art to form the deposition of the transparent conductive oxide by the method of TEETERS as a simple substitution of depositing tin oxide conductive layers (doped or undoped).
Modified CANOVA teaches depositing a transparent conductive oxide but does not expressly teach the layer as an oxygen deficient transparent conductive oxide. However, KIMURA teaches that oxygen vacancies in conductive oxides and semiconductive material control the resistivity of the material [0189]. The oxygen vacancies determine the resistivity/conductivity of the material. Accordingly, changing the oxygen concentration in the metal oxide is a result effective variable. At the time of filing the invention it would have been prima facie obvious to one of ordinary skill in the art to change the oxygen concentration in the layer to make an oxygen-deficient 
In CANOVA the energy density delivered by the lamp is between 1-30 J/cm2 [0069] which overlaps the claimed range of 3.5 to 6.0 J/cm2. The reference does not expressly teach the claimed energy density, but the range is an overlapping range and is prima facie obvious, MPEP 2144.05.I.
	CANOVA further does not teach the temperature of the transparent conductive oxide when it is subjected to flash heating. However, in the absence of teaching the temperature can be reasonably inferred to be room temperature which falls within the temperature range of 15 to 40°C. Alternatively, the reference teaches the heat treatment process keeps the temperature of the conductive oxide below 50°C [0015] which implicitly teaches heating at temperatures up to and including 50°C which includes the claimed temperature range of 15 to 40°C. 
CANOVA further teaches the length of the flash is 0.05 to 20 milliseconds (50-20,000µs) [0066]. The flash length overlaps the claimed range of 100-500µs and is considered prima facie obvious, MPEP 2144.05.I. Likewise, the flash lamps are powered by a discharging capacitor [0064] that holds a charge of 500V to 500kV [0069] which overlaps the claimed range of less than 650V and is considered prima facie obvious. 
Regarding claims 2 and 11,
	CANOVA teaches depositing the metal oxide to a thickness of 30nm to 5000nm [0021] and for indium tin oxide specifically 100nm to 800nm [0025]. Applicant’s disclosure teaches the same thickness of indium tin oxide of 150nm to 400nm or 300nm 
	Although CANOVA prefers to make a homogenous layer by lowering absorption (increasing oxidation), a non-uniform layer can be made by lowering oxidation (which also lowers resistivity). The non-uniform layer will have a different property on the incident surface that is annealed than on the lower layers that are less annealed.
Regarding claim 3,
The energy density delivered by the lamp is between 1-30 J/cm2 [0069] which overlaps the claimed range of 4.0 to 5.0 J/cm2. The reference does not expressly teach the claimed energy density, but the range is an overlapping range and is prima facie obvious, MPEP 2144.05.I.
Regarding claims 4-6 and 9,
	CANOVA teaches the transparent conductive oxide is preferably indium tin oxide [0020].
Regarding claims 7,
	Modified CANOVA teaches depositing conductive oxide with vacuum processes [0105] but does not expressly teach the degree of the vacuum of 2 to 5 mTorr. However, changing the level of the vacuum merely changes the concentration of material present in the chamber. Changes in concentration are considered prima facie obvious, MPEP 2144.05.II.
Regarding claim 10,
[0021] and for indium tin oxide specifically 100nm to 800nm [0025]. Applicant’s disclosure teaches the same thickness of indium tin oxide of 150nm to 400nm. The reference does not expressly teach depositing at the claimed range. However, the claimed range overlaps the prior art range and is prima facie obvious, MPEP 2144.05.I.
Regarding claims 13 and 14,
The substrate in CANOVA can be glass (transparent) abstract.
Regarding claim 15,
	As described above, the thickness of the deposition in CANOVA overlaps the claimed range. In addition, the vacuum deposition in modified CANOVA is flushed with argon which means there is nearly no oxygen (less than 2.5% oxygen). 
Regarding claim 16,
	Each pulse in CANOVA is a single pulse by definition.
Claim 17 is rejected under 35 U.S.C. 103 as being unpatentable over CANOVA et al. (US 2016/0229741) in view of TEETERS et al. (US 2014/0106232) and KIMURA et al. (US 2018/0067373) as applied to claim 1 further in view of CANOVA et al. (US 2017/0291848; hereinafter CANOVA II).
Regarding claim 17,
	CANOVA teaches flash heating a metal oxide layer from a pulsed light source but does not teach including a mask that blocks some of the light. However, CANOVA II teaches that when performing a pulsed treatment of a conductive oxide, a mask can be used to reduce defects in the annealed coating [0015]. At the time of filing the invention it would have been prima facie obvious to one of ordinary skill in the art to use a mask .
Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to AUSTIN MURATA whose telephone number is (571)270-5596. The examiner can normally be reached M-F 8:30-5.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, MICHAEL CLEVELAND can be reached on 5712721418. The fax phone 
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/AUSTIN MURATA/           Primary Examiner, Art Unit 1712